        Case 1:19-cv-00662-AWI-JLT Document 36 Filed 06/23/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES FRANCIS GOODS,                           )   Case No.: 1:19-cv-0662 - AWI - JLT
                                                      )
12                  Plaintiff,                        )   ORDER ADOPTING FINDINGS AND
                                                      )   RECOMMENDATIONS, DISMISSING THE
13          v.                                        )   ACTION WITHOUT PREJUDICE, AND
                                                          DENYING MOTION TO COMPEL
14                                                    )
     CITY OF BAKERSFIELD, et al.,
                                                      )   (Doc Nos.. 20, 23, 33, 34)
15                                                    )
                    Defendants.                       )
16                                                    )
17
            Charles Francis Goods asserts Officer Teri Harless used excessive force against Plaintiff while
18
     placing him under arrest and is liable for a violation of his civil rights. See Doc. No. 5. Currently
19
     pending before the Court are motions to revoke Plaintiff’s in forma pauperis status and motion to
20
     compel Plaintiff to file Rule 26 disclosures. See Doc. Nos. 20, 33.
21
            Also currently pending are two Findings and Recommendations (“F&R”) from the Magistrate
22
     Judge. The first F&R recommends denying the defense motion to revoke in forma pauperis status. See
23
     Doc. No. 23. The second F&R recommended dismissing this action without prejudice because Plaintiff
24
     failed to prosecute this action and failed to follow Local Rule 183, which requires a pro se plaintiff to
25
     notify the Court of a current address. See Doc. No. 34. No objections were filed to either the first or
26
     second F&R, and the time period for filing objections have passed. See Doc. Nos. 23, 34.
27
28

                                                          1
        Case 1:19-cv-00662-AWI-JLT Document 36 Filed 06/23/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636, this Court has conducted a de novo

 2   review of the case. Having carefully reviewed the file, the Court finds both F&R’s are supported by the

 3   record and proper analysis. Therefore, the Court will adopt both F&R’s, dismiss this case, and deny the

 4   motion to compel as moot.

 5
 6                                               ORDER

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.     The Findings and Recommendation dated October 28, 2019 (Doc. No. 23) is ADOPTED

 9                 IN FULL

10          2.     Defendant’s motion to revoke in forma pauperis status (Doc. No. 20) is DENIED;

11          3.     The Findings and Recommendations dated May 13, 2020 (Doc. 34) is ADOPTED IN

12                 FULL;

13          4      The action is DISMISSED without prejudice;

14          5.     The motion to compel (Doc. No. 33) is DENIED as moot; and

15          6.     The Clerk of Court shall CLOSE this case.

16
17   IT IS SO ORDERED.

18   Dated: June 22, 2020
                                                SENIOR DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                       2
